ICJ_103_Diallo_GIN_COD_2008-05-05_ORD_01_NA_00_EN.txt.     COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


       AFFAIRE
  AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)


     ORDONNANCE DU 5 MAI 2008




            2008
    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)


         ORDER OF 5 MAY 2008

                    Mode officiel de citation :
     Ahmadou Sadio Diallo (République de Guinée c. République
       démocratique du Congo), ordonnance du 5 mai 2008,
                    C.I.J. Recueil 2008, p. 9




                        Official citation :
 Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
             of the Congo), Order of 5 May 2008,
                    I.C.J. Reports 2008, p. 9




                                         No de vente :
ISSN 0074-4441
ISBN 978-92-1-071045-9
                                         Sales number    936

                                  5 MAI 2008

                                ORDONNANCE




      AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)




      AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)




                                    5 MAY 2008

                                     ORDER

                                                                    9




             INTERNATIONAL COURT OF JUSTICE

                             YEAR 2008                                      2008
                                                                           5 May
                                                                         General List
                             5 May 2008                                   No. 103



                CASE CONCERNING
              AHMADOU SADIO DIALLO
           (REPUBLIC OF GUINEA v. DEMOCRATIC
                REPUBLIC OF THE CONGO)




                               ORDER


Present : President HIGGINS ; Judges RANJEVA, SHI, KOROMA, PARRA-
          ARANGUREN, BUERGENTHAL, OWADA, SIMMA, TOMKA, ABRA-
          HAM, KEITH, BENNOUNA ; Registrar COUVREUR.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
   Having regard to the Order dated 27 June 2007, whereby the Court
fixed 27 March 2008 as the time-limit for the filing of the Counter-
Memorial of the Democratic Republic of the Congo,
   Having regard to the Counter-Memorial duly filed by the Democratic
Republic of the Congo within that time-limit ;
   Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 5 May 2008, the Agent of the Republic of
Guinea indicated that a Reply by his Government was necessary in the
case and requested a time-limit of nine months for that pleading to be
prepared ; and whereas the Agent of the Democratic Republic of the
Congo stated that his Government was not opposed to a second round of

                                                                    4

                AHMADOU SADIO DIALLO (ORDER 5 V 08)                    10

written pleadings, while finding that, in view of the time which had
already passed since the Application was filed, the time-limit requested
for the filing of the Reply appeared unduly long ;
   Taking account of the views of the Parties,
  Authorizes the submission of a Reply by the Republic of Guinea and a
Rejoinder by the Democratic Republic of the Congo ;
  Fixes the following time-limits for the filing of those pleadings :

  19 November 2008 for the Reply of the Republic of Guinea ;
  5 June 2009 for the Rejoinder of the Democratic Republic of the
Congo ; and
  Reserves the subsequent procedure for further decision.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifth day of May, two thousand and
eight, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Guinea and the Government of the Democratic Republic of the Congo,
respectively.

                                         (Signed) Rosalyn HIGGINS,
                                                     President.
                                        (Signed) Philippe COUVREUR,
                                                      Registrar.




                                                                        5

